



Exhibit 10.1



LASALLE HOTEL PROPERTIES
2014 EQUITY INCENTIVE PLAN




1.
Establishment, Purpose and Types of Awards



LASALLE HOTEL PROPERTIES, a Maryland real estate investment trust (the
“Company”), hereby establishes the LASALLE HOTEL PROPERTIES 2014 EQUITY
INCENTIVE PLAN (the “Plan”). The purpose of the Plan is to promote the long-term
growth and profitability of the Company by (i) providing key people with
incentives to improve shareholder value and to contribute to the growth and
financial success of the Company through their future services, and
(ii) enabling the Company to attract, retain and reward the best-available
persons.


The Plan permits the granting of share options (including incentive share
options qualifying under Code section 422 and nonstatutory share options), share
appreciation rights, restricted or unrestricted share awards, phantom shares,
performance awards, other share-based awards, or any combination of the
foregoing.


2.
Definitions



Under this Plan, except where the context otherwise indicates, the following
definitions apply:


(a)    “Administrator” means the Board or the committee(s) or officer(s)
appointed by the Board that have authority to administer the Plan as provided in
Section 3 hereof.


(b)    “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies, and
partnerships). For this purpose, “control” shall mean ownership of 50% or more
of the total combined voting power or value of all classes of shares or
interests of the entity, or the power to direct the management and policies of
the entity, by contract or otherwise.


(c)    “Award” means any share option, share appreciation right, share award,
phantom share award, performance award, incentive award or other share-based
award (including LTIP Units or other interests in the Operating Partnership).


(d)    “Board” means the Board of Trustees of the Company.


(e)    “Change in Control” means: (i) the acquisition (other than from the
Company) in one or more transactions by any Person, as defined in this
Section 2(e), of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 50% or
more of (A) the then outstanding shares of the securities of the Company, or
(B) the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of trustees (the “Company Voting
Shares”); (ii) the closing of a sale or other conveyance of all or substantially
all of the assets of the Company; or (iii) the effective time of any merger,
share exchange, consolidation, or other business combination involving the
Company if immediately after such transaction persons who hold a majority of the
outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held the
Company Voting Shares; provided, however, if an Award under the Plan or any
subplan constitutes “deferred compensation” under Code section 409A, no payment
shall be made under such Award on account of a Change in Control unless the
occurrence of one or more of the preceding events also constitutes a change in
the ownership or effective control of the Company or a change in the ownership
of a substantial portion of the Company’s assets, all as determined in
accordance with the regulations under Code section 409A. For purposes of this
Section 2(e), a “Person” means any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended, other than: employee benefit plans




--------------------------------------------------------------------------------



sponsored or maintained by the Company and by entities controlled by the Company
or an underwriter of the Common Shares in a registered public offering.


(f)    “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.


(g)    “Common Shares” means common shares of beneficial interest of the
Company, par value of $0.01 per share.


(h)    “Fair Market Value” means, with respect to a share of the Company’s
Common Shares for any purpose on a particular date, the value determined by the
Administrator in good faith. However, if the Common Shares are registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and
listed for trading on a national exchange or market, “Fair Market Value” means,
as applicable, (i) the closing price quoted on the New York Stock Exchange, the
NYSE MKT, the Nasdaq Global Select Market, or the Nasdaq Global Market; (ii) the
last sale price on the relevant date quoted on the Nasdaq Capital Market;
(iii) the average of the high bid and low asked prices on the relevant date
quoted on the Nasdaq OTC Bulletin Board Service or by the National Quotation
Bureau, Inc. or a comparable service as determined in the Administrator’s
discretion; or (iv) if the Common Shares have not been quoted by any of the
above, the average of the closing bid and asked prices on the relevant date
furnished by a professional market maker for the Common Shares, or by such other
source, selected by the Administrator. If no public trading of the Common Shares
occurs on the relevant date but the shares are so listed, then Fair Market Value
shall be determined as of the next preceding date on which trading of the Common
Shares does occur. For all purposes under this Plan, the term “relevant date” as
used in this Section 2(h) means either the date as of which Fair Market Value is
to be determined or the next preceding date on which public trading of the
Common Shares occurs, as determined in the Administrator’s discretion.


(i)    “Grant Agreement” means a written document memorializing the terms and
conditions of an Award granted pursuant to the Plan and which shall incorporate
the terms of the Plan.


(j)    “LTIP Unit” means an “LTIP Unit” as defined in the Operating
Partnership’s partnership agreement on the date of grant of the LTIP Unit. An
LTIP Unit granted under the Plan represents the right to receive the benefits,
payments or other rights in respect of an LTIP Unit set forth in that
partnership agreement on the date of grant, subject to the terms and conditions
of the applicable Grant Agreement and that partnership agreement on the date of
grant.


(k)    “Operating Partnership” means LaSalle Hotel Operating Partnership, L.P.,
a Delaware limited partnership, or its successor.
(l)    “Performance Goal” means a performance objective that is stated with
reference to one or more of the following, alone or in combination: (i) FFO or
FFO per share; (ii) adjusted FFO or adjusted FFO per share; (iii) earnings
before interest, taxes, depreciation and amortization (“EBITDA”); (iv) adjusted
EBITDA; (v) hotel or property EBITDA; (vi) return on equity; (vii) return on
capital or invested capital; (viii) total earnings; (ix) earnings per share; (x)
earnings growth; (xi) Fair Market Value; (xii) volume weighted average Fair
Market Value; (xiii) appreciation in Fair Market Value; (xiv) revenue per
available room; (xv) total return or total shareholder return; (xvi) revenues;
(xvii) cash flow or cash flow per share; (xviii) operating income; (xix)
operating margins; (xx) gross or net profit, EBITDA or hotel EBITDA margins or
any of the foregoing on an adjusted basis; (xxi) dividends paid or payable;
(xxii) cash or funds available for distribution, including on an adjusted or on
a per share basis; or (xxiii) level of expenses, including capital expenses or
corporate overhead expenses. A Performance Goal or objective may be expressed
with respect to the Company or one or more hotels. A Performance Goal or
objective may be expressed on an absolute basis or relative to the performance
of one or more similarly situated companies or a published index. When
establishing Performance Goals and objectives, the Administrator may exclude any
or all special, unusual or extraordinary items as determined under U.S.
generally accepted accounting principles, including without limitation, the
charges or costs associated with restructurings of the Company, discontinued
operations, other unusual or non-

2



--------------------------------------------------------------------------------



recurring items and the cumulative effects of accounting changes. To the extent
permitted under Section 162(m) of the Code (for any Award that is intended to
constitute “performance based compensation” under Section 162(m) of the Code),
the Administrator may also adjust the Performance Goals and objectives as it
deems equitable in recognition of unusual or non-recurring events affecting the
Company, changes in applicable tax laws or accounting principles or such other
factors as the Administrator may determine.


3.
Administration



(a)    Administration of the Plan. The Plan shall be administered by the Board
or by such committee or committees as may be appointed by the Board from time to
time. To the extent allowed by applicable state law, the Board by resolution may
authorize an officer or officers to grant Awards (other than share Awards) to
other officers and employees of the Company and its Affiliates, and, to the
extent of such authorization, such officer or officers shall be the
Administrator. Notwithstanding the preceding, with respect to Awards granted to
members of the Board who are not employees of the Company or an Affiliate, the
Plan shall be administered by a committee appointed by the Board and comprised
solely of members of the Board who are not employees of the Company or an
Affiliate.


(b)    Powers of the Administrator. The Administrator shall have all the powers
vested in it by the terms of the Plan, such powers to include authority, in its
sole and absolute discretion, to grant Awards under the Plan, prescribe Grant
Agreements evidencing such Awards and establish programs for granting Awards.


The Administrator shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to: (i) determine the eligible persons to whom, and
the time or times at which Awards shall be granted; (ii) determine the types of
Awards to be granted; (iii) determine the number of shares to be covered by or
used for reference purposes for each Award; (iv) impose such terms, limitations,
restrictions and conditions upon any such Award as the Administrator shall deem
appropriate; (v) modify, amend, extend or renew outstanding Awards, or accept
the surrender of outstanding Awards and substitute new Awards (provided however,
that, except as provided in Sections 6, 7 or 8(d) of the Plan, any modification
that would materially adversely affect any outstanding Award shall not be made
without the consent of the holder); (vi) accelerate or otherwise change the time
in which an Award may be exercised or becomes payable and to waive or accelerate
the lapse, in whole or in part, of any restriction or condition with respect to
such Award, including, but not limited to, any restriction or condition with
respect to the vesting or exercisability of an Award following termination of
any grantee’s employment or other relationship with the Company; (vii) establish
objectives and conditions, if any, for earning Awards and determining whether
Awards will be paid with respect to a performance period; and (viii) for any
purpose, including but not limited to, qualifying for preferred tax treatment
under foreign tax laws or otherwise complying with the regulatory requirements
of local or foreign jurisdictions, to establish, amend, modify, administer or
terminate sub‑plans, and prescribe, amend and rescind rules and regulations
relating to such sub-plans.


The Administrator shall have full power and authority, in its sole and absolute
discretion, to administer, construe and interpret the Plan, Grant Agreements and
all other documents relevant to the Plan and Awards issued thereunder, to
establish, amend, rescind and interpret such rules, regulations, agreements,
guidelines and instruments for the administration of the Plan and for the
conduct of its business as the Administrator deems necessary or advisable, and
to correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award in the manner and to the extent the Administrator shall
deem it desirable to carry it into effect.


Notwithstanding any provision of the Plan to the contrary, neither the Board nor
the Administrator shall have the authority to take any of the following actions,
unless the shareholders of the Company have approved such an action within
twelve (12) months prior to such an event: (i) the reduction of the exercise
price of any outstanding share option or share appreciation right under the
Plan; (ii) the cancellation of any outstanding share option or share
appreciation right under the Plan and the grant in substitution therefor of

3



--------------------------------------------------------------------------------



(1) a new share option or share appreciation right under the Plan or another
equity plan of the Company covering the same or a different number of Common
Shares, (2) a restricted share Award (including a share bonus), (3) an other
share-based Award, (4) a phantom share Award, (5) a performance award, (6) cash
and/or (7) other valuable consideration (as determined by the Board, in its sole
discretion); or (iii) any other action that is treated as a repricing under
generally accepted accounting principles.


(c)    Non-Uniform Determinations. The Administrator’s determinations under the
Plan (including without limitation, determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the Grant Agreements evidencing such Awards) need not be uniform
and may be made by the Administrator selectively among persons who receive, or
are eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.


(d)    Limited Liability. To the maximum extent permitted by law, no member of
the Administrator shall be liable for any action taken or decision made in good
faith relating to the Plan or any Award thereunder.


(e)    Indemnification. To the maximum extent permitted by law and by the
Company’s charter and by-laws, the members of the Administrator shall be
indemnified by the Company in respect of all their activities under the Plan.


(f)    Effect of Administrator’s Decision. All actions taken and decisions and
determinations made by the Administrator on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Administrator’s
sole and absolute discretion and shall be conclusive and binding on all parties
concerned, including the Company, its shareholders, any participants in the Plan
and any other employee, consultant, trustee, or director of the Company, and
their respective successors in interest.


4.
Shares Available for the Plan; Maximum Awards



Subject to adjustments as provided in Section 8(d) of the Plan, the Common
Shares that may be issued with respect to Awards granted under the Plan shall
not exceed an aggregate of 2,900,000 Common Shares. Other share-based awards
that are LTIP Units shall reduce the maximum aggregate number of Common Shares
that may be issued under the Plan on a one-for-one basis, i.e., each LTIP Unit
shall be treated as an award of a Common Share. The Company shall reserve such
number of shares for Awards under the Plan, subject to adjustments as provided
in Section 8(d) of the Plan. If any Award, or portion of an Award, under the
Plan expires or terminates unexercised, becomes unexercisable, is settled in
cash without delivery of Common Shares, or is forfeited or otherwise terminated,
surrendered or canceled as to any shares, or if any Common Shares are
repurchased by or surrendered to the Company in connection with any Award
(whether or not such surrendered shares were acquired pursuant to any Award), or
if any shares are withheld by the Company, the shares subject to such Award and
the repurchased, surrendered and withheld shares shall thereafter be available
for further Awards under the Plan; provided, however, that any such shares that
are surrendered to or repurchased or withheld by the Company in connection with
any Award or that are otherwise forfeited after issuance shall not be available
for purchase pursuant to incentive share options intended to qualify under Code
section 422.


Subject to adjustments as provided in Section 8(d) of the Plan, the maximum
number of Common Shares subject to Awards of any combination that may be granted
during any one fiscal year of the Company to any one individual under this Plan
shall be limited to 500,000 shares. Such per-individual limit shall not be
adjusted to effect a restoration of Common Shares with respect to which the
related Award is terminated, surrendered or canceled.



4



--------------------------------------------------------------------------------



5.
Participation



Participation in the Plan shall be open to all employees, officers, trustees and
directors of, and other individuals providing bona fide services to or for, the
Company, or of any Affiliate of the Company, as may be selected by the
Administrator from time to time. The Administrator may also grant Awards to
individuals in connection with hiring, retention or otherwise, prior to the date
the individual first performs services for the Company or an Affiliate, provided
that such Awards shall not become vested or exercisable, and no shares shall be
issued to such individual, prior to the date the individual first commences
performance of such services.


6.
Awards



The Administrator, in its sole discretion, establishes the terms of all Awards
granted under the Plan. Awards may be granted individually or in tandem with
other types of Awards, concurrently with or with respect to outstanding Awards.
All Awards are subject to the terms and conditions provided in the Grant
Agreement.


(a)    Share Options. The Administrator may from time to time grant to eligible
participants Awards of incentive share options as that term is defined in Code
section 422 or nonstatutory share options; provided, however, that Awards of
incentive share options shall be limited to employees of the Company or of any
current or hereafter existing “parent corporation” or “subsidiary corporation,”
as defined in Code sections 424(e) and (f), respectively, of the Company and any
other individuals who are eligible to receive incentive share options under the
provisions of Code section 422. Options must have an exercise price at least
equal to Fair Market Value as of the date of grant. No share option shall be an
incentive share option unless so designated by the Administrator at the time of
grant or in the Grant Agreement evidencing such share option.


(b)    Share Appreciation Rights. The Administrator may from time to time grant
to eligible participants Awards of Share Appreciation Rights (“SAR”). A SAR
entitles the grantee to receive, subject to the provisions of the Plan and the
Grant Agreement, a payment having an aggregate value equal to the product of (i)
the excess of (A) the Fair Market Value on the exercise date of one Common Share
over (B) the base price per share specified in the Grant Agreement, times (ii)
the number of shares specified by the SAR, or portion thereof, which is
exercised. The base price per share specified in the Grant Agreement shall not
be less than the Fair Market Value on the grant date. Payment by the Company of
the amount receivable upon any exercise of a SAR may be made by the delivery of
Common Shares or cash, or any combination of Common Shares and cash, as
determined in the sole discretion of the Administrator. If upon settlement of
the exercise of a SAR a grantee is to receive a portion of such payment in
Common Shares, the number of shares shall be determined by dividing such portion
by the Fair Market Value of a Common Share on the exercise date. No fractional
shares shall be used for such payment and the Administrator shall determine
whether cash shall be given in lieu of such fractional share or whether such
fractional share shall be eliminated.


(c)    Share Awards. The Administrator may from time to time grant restricted or
unrestricted share Awards to eligible participants in such amounts, on such
terms and conditions, and for such consideration, including no consideration or
such minimum consideration as may be required by law, as it shall determine.
Restricted share awards shall become nonforfeitable and transferable upon
satisfaction of the terms and conditions established by the Administrator,
including the achievement of objectives stated with respect to one or more
Performance Goals. A share Award may be paid in Common Shares, in cash, or in a
combination of Common Shares and cash, as determined in the sole discretion of
the Administrator.


(d)    Phantom Shares. The Administrator may from time to time grant Awards to
eligible participants denominated in share-equivalent units (“phantom shares”)
in such amounts and on such terms and conditions as it shall determine. Phantom
share units granted to a participant shall be credited to a bookkeeping reserve
account solely for accounting purposes and shall not require a segregation of
any of the Company’s assets. An Award of phantom shares shall be earned upon
satisfaction of the terms and conditions established by the Administrator,
including the achievement of objectives stated with respect to one or more
Performance Goals. An Award of phantom shares may be settled in Common Shares,
in cash, or in a combination of Common Shares and cash, as determined in the
sole discretion of the Administrator. The

5



--------------------------------------------------------------------------------



grantee shall not have the rights of a shareholder with respect to any Common
Shares represented by a phantom share unit solely as a result of the grant of a
phantom share unit to the grantee.


(e)    Performance Awards. The Administrator may, in its discretion, grant
performance awards which become payable on account of attainment of one or more
performance objectives established by the Administrator, including objectives
stated with respect to one or more Performance Goals. Performance awards may be
paid by the delivery of Common Shares or cash, or any combination of Common
Shares and cash, as determined in the sole discretion of the Administrator.


(f)    Other Share-Based Awards. The Administrator may from time to time grant
other share-based awards (including LTIP Units) to eligible participants in such
amounts, on such terms and conditions, and for such consideration, including no
consideration or such minimum consideration as may be required by law, as it
shall determine; provided, however, that the grant of LTIP Units must satisfy
the requirements of the partnership agreement of the Operating Partnership as in
effect on the date of grant. Other share-based awards may be denominated in
cash, in Common Shares or other securities, in share-equivalent units, in share
appreciation units, in securities or debentures convertible into Common Shares,
or in any combination of the foregoing and may be paid in Common Shares or other
securities, in cash, or in a combination of Common Shares or other securities
and cash, all as determined in the sole discretion of the Administrator;
provided, however, that the issuance of Common Shares upon the conversion of
LTIP Units shall not reduce the number of Common Shares authorized for issuance
under the Plan. Other share-based awards shall be earned or become
nonforfeitable and transferable upon satisfaction of the terms and conditions
established by the Administrator, including the achievement of objectives stated
with respect to one or more Performance Goals.
(g)    Incentive Awards. The Administrator may from time to time grant incentive
awards to eligible participants which, subject to the terms and conditions
established by the Administrator entitle the participant to receive a payment
from the Company. An incentive award shall be earned upon satisfaction of the
terms and conditions established by the Administrator, including the achievement
of objectives stated with respect to one or more Performance Goals. An incentive
award may be paid by the delivery of Common Shares or cash or any combination of
Common Shares and cash, as determined in the sole discretion of the
Administrator. Notwithstanding the preceding, no participant may receive
incentive award payments in any fiscal year of the Company year exceeding
$5,000,000.


Any dividends or dividend equivalent rights that are payable or that may be
credited with respect to an Award that does not become nonforfeitable and
transferable solely on account of continued employment or service shall be
accumulated and paid when and to the extent that the underlying Award becomes
nonforfeitable and transferable. The Administrator may provide that such
accumulated dividends and dividend equivalent rights shall be deemed to have
been reinvested in additional Common Shares or may be accumulated with or
without interest.


7.
Change in Control

(a)    Impact of a Change in Control. Upon a Change in Control, the
Administrator is authorized to cause (a) outstanding share options and share
appreciation rights to become fully exercisable, (ii) outstanding share Awards
and other share-based awards to become transferable and nonforfeitable and (iii)
outstanding phantom share Awards, performance awards and incentive awards to
become earned and nonforfeitable in their entirety.
(b)    Assumption of Awards. In the event of a Change in Control, the
Administrator, in its discretion and without the need for a participant’s
consent, may provide that an outstanding Award shall be assumed by, or a
substitute award granted by, the surviving entity in the Change in Control. Such
assumed or substituted award shall be of the same type of award as the original
Award. The assumed or substituted award shall have a value, as of the date of
the Change in Control, that is substantially equal to the value of the original
Award (or the difference between the Fair Market Value and the option exercise
price or base

6



--------------------------------------------------------------------------------



price in the case of share options and share appreciation rights) as the
Administrator determines is equitably required and such other terms and
conditions as may be prescribed by the Administrator.
(c)    Cash-Out Upon Change in Control. In the event of a Change in Control, the
Administrator in is discretion and without the need of a participant’s consent,
may provide that each Award shall be canceled in exchange for a payment. The
payment may be in cash, Common Shares or other securities or consideration
received by shareholders in the Change in Control transaction. The amount of the
payment shall be an amount that is substantially equal to (i) the amount by
which the price per share received by shareholders in the Change in Control
exceeds the option exercise price or grant price in the case of share options
and share appreciation rights, (ii) the price per share received by shareholders
for each Common Share or the value of the securities or other property in which
the Award is denominated in the case of share Awards, phantom share Awards,
performance Awards and other share-based awards or (iii) the amount payable
under an incentive award on account of meeting all Performance Goals or other
performance objectives. If the option exercise price or grant price of a share
option or share appreciation right exceeds the price per share received by
shareholders in the Change in Control transaction, the share option or share
appreciation right may be canceled under this Section 7(c) without any payment
to the participant.


8.
Miscellaneous



(a)    Withholding of Taxes. Grantees and holders of Awards shall pay to the
Company or its Affiliate, or make provision satisfactory to the Administrator
for payment of, any taxes required to be withheld in respect of Awards under the
Plan no later than the date of the event creating the tax liability. The Company
or its Affiliate may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to the grantee or holder
of an Award. In the event that payment to the Company or its Affiliate of such
tax obligations is made in Common Shares, such shares shall be valued at Fair
Market Value on the applicable date for such purposes and shall not exceed in
amount the minimum statutory tax withholding obligation.


(b)    Loans. To the extent otherwise permitted by law, the Company or its
Affiliate may make or guarantee loans to grantees to assist grantees in
exercising Awards and satisfying any withholding tax obligations.


(c)    Transferability. Except as otherwise determined by the Administrator, and
in any event in the case of an incentive share option or a share appreciation
right granted with respect to an incentive share option, no Award granted under
the Plan shall be transferable by a grantee otherwise than by will or the laws
of descent and distribution. Unless otherwise determined by the Administrator in
accord with the provisions of the immediately preceding sentence, an Award may
be exercised during the lifetime of the grantee, only by the grantee or, during
the period the grantee is under a legal disability, by the grantee’s guardian or
legal representative.


(d)    Adjustments for Corporate Transactions and Other Events.



7



--------------------------------------------------------------------------------



(i)
Share Dividend, Share Split and Reverse Share Split. In the event of a share
dividend of, or share split or reverse share split affecting, the Common Shares,
(A) the maximum number of Common Shares as to which Awards may be granted under
this Plan and the maximum number of shares with respect to which Awards may be
granted during any one fiscal year of the Company to any individual, as provided
in Section 4 of the Plan, and (B) the number of shares covered by and the
exercise price and other terms of outstanding Awards, shall, without further
action of the Board, be adjusted to reflect such event. The Administrator may
make adjustments, in its discretion, to address the treatment of fractional
shares and fractional cents that arise with respect to outstanding Awards as a
result of the share dividend, share split or reverse share split.



(ii)
Non-Change in Control Transactions. Except with respect to the transactions set
forth in Section 8(d)(i), in the event of any change affecting the Common
Shares, the Company or its capitalization, by reason of a spin-off, split-up,
dividend, recapitalization, merger, consolidation or share exchange, other than
any such change that is part of a transaction resulting in a Change in Control,
the Administrator, in its discretion and without the consent of the holders of
the Awards, may make (A) appropriate adjustments to the maximum number and kind
of shares reserved for issuance or with respect to which Awards may be granted
under the Plan, in the aggregate and with respect to any individual during any
one fiscal year of the Company, as provided in Section 4 of the Plan; and
(B) any adjustments in outstanding Awards, including but not limited to
modifying the number, kind and price of securities subject to Awards.



(iii)
Unusual or Nonrecurring Events. The Administrator is authorized to make, in its
discretion and without the consent of holders of Awards, adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Administrator determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.



(e)    Substitution of Awards in Mergers and Acquisitions. Awards may be granted
under the Plan from time to time in substitution for awards held by employees,
officers, consultants or directors of entities who become or are about to become
employees, officers, consultants or directors of the Company or an Affiliate as
the result of a merger or consolidation of the employing entity with the Company
or an Affiliate, or the acquisition by the Company or an Affiliate of the assets
or stock of the employing entity. The terms and conditions of any substitute
Awards so granted may vary from the terms and conditions set forth herein to the
extent that the Administrator deems appropriate at the time of grant to conform
the substitute Awards to the provisions of the awards for which they are
substituted. Except as may be required by applicable law or the rules of an
exchange on which the Common Shares are listed for trading, substitute awards
granted pursuant to this Section 7(e) and the issuance of Common Shares on
account of the exercise, conversion or settlement of a substitute award, shall
not reduce the number of Common Shares that may be issued under the Plan as
provided in Section 4.


(f)    Termination, Amendment and Modification of the Plan. The Board may amend
or terminate the Plan at any time; provided, however, that no amendment may
adversely impair the rights of a participant with respect to outstanding Awards
without the participant’s consent. In addition, an amendment will be contingent
upon approval of the Company’s stockholders if such approval is required by law
or the rules of any exchange on which the Common Shares are listed or if the
amendment would (i) materially increase the benefits accruing to participants
under the Plan, (ii) materially increase the aggregate number of Common shares
that may be issued under the Plan (other than an increase pursuant to Section
8(d)), (iii) materially

8



--------------------------------------------------------------------------------



modify the requirements as to eligibility for participation in the Plan or (iv)
except as provided in Section 8(d), reduce the exercise or base price of an
outstanding option or SAR or permit a payment in exchange for the cancellation
of an option or SAR if on the date of payment the exercise or base price of the
option or SAR exceeds Fair Market Value. Except as otherwise determined by the
Board, termination of the Plan shall not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.


(g)    Non-Guarantee of Employment or Service. Nothing in the Plan or in any
Grant Agreement thereunder shall confer any right on an individual to continue
in the service of the Company or shall interfere in any way with the right of
the Company to terminate such service at any time with or without cause or
notice and whether or not such termination results in (i) the failure of any
Award to vest; (ii) the forfeiture of any unvested or vested portion of any
Award; and/or (iii) any other adverse effect on the individual’s interests under
the Plan.


(h)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a grantee or any other person. To the
extent that any grantee or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company.


(i)    Governing Law. The validity, construction and effect of the Plan, of
Grant Agreements entered into pursuant to the Plan, and of any rules,
regulations, determinations or decisions made by the Administrator relating to
the Plan or such Grant Agreements, and the rights of any and all persons having
or claiming to have any interest therein or thereunder, shall be determined
exclusively in accordance with applicable federal laws and the laws of the State
of Maryland, without regard to its conflict of laws principles.


(j)    Effective Date; Termination Date. The Plan is effective as of the date on
which the Plan is adopted by the Board, subject to approval of the shareholders
within twelve (12) months before or after such date. No Award shall be granted
under the Plan after the close of business on the day immediately preceding the
tenth anniversary of the effective date of the Plan, or if earlier, the tenth
anniversary of the date this Plan is approved by the shareholders. Subject to
other applicable provisions of the Plan, all Awards made under the Plan prior to
such termination of the Plan shall remain in effect until such Awards have been
satisfied or terminated in accordance with the Plan and the terms of such
Awards.


PLAN APPROVAL


Date Approved by the Board: February 17, 2014        


Date Approved by the Shareholders: May 7, 2014        



9

